Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 1 of 19 PageID: 921




GEARHART LAW, LLC
Richard Gearhart, NJ Bar No.: 022742006
Sergei Orel, NJ Bar No.: 008862001
41 River Road,
Summit, NJ 07901
Tel: (908) 273-0700
rgearhart@gearhartlaw.com
sorel@gearhartlaw.com
Attorneys for Plaintiff
What A Smoke, LLC

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

What A Smoke, LLC,
                                                     CIVIL ACTION

                                            NO.: 2:19-cv-16657-JMV-DAC
          Plaintiff,

v.

Duracell U.S. Operations, Inc.,

                       Defendant.


____________________________________________________________________________________

  PLAINTIFF WHAT A SMOKE, LLC’S BRIEF IN OPPOSITION TO DEFENDANT’S
   MOTION TO DISMISS COUNTS II, IV, V and VI OF PLAINTIFF’S COMPLAINT
                          PURSUANT TO RULE 12(b)(6)
 _____________________________________________________________________________
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 2 of 19 PageID: 922




                            TABLE OF CONTENTS
                                                                               Page

      PRELIMINARY STATEMENT…………………………………………………………4

      ARGUMENT…………………………………………………………………………….7

            I.     Standard On A Motion To Dismiss……………………………………...7

            II.    Plaintiff’s Federal And State Law Claims Are Adequately
                   Pled And Should Not Be Dismissed……………………………………..8

                   A.   Plaintiff's Complaint Has Sufficiently Alleged Plaintiff’s
                        Protectable Trade Dress And Its Violation By Defendant
                        (Counts II and IV)……………………….………………………8

                   B.   Plaintiff has Adequately Pleaded "Fraud on the USPTO" Under
                        the Lanham Act (Count VI) …………...……………………….11

                   C.   Plaintiff Adequately Pled Unjust Enrichment (Count V)……….15

                   D.   Leave To Amend Counts II, IV, V and VI Of The Complaint….16

            III.   CONCLUSION………………………………………………………….17




                                        2
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 3 of 19 PageID: 923




                              TABLE OF AUTHORITIES
                                                                                 Page(s)
Cases

Airs Fragrance Prods. v. Clover Gifts, Inc.,
       395 Fed. Appx. 482 (9th Cir. 2010) ……………………………….…………………..15

Ashcroft v. Iqbal,
       556 U.S. 662 (2009).…………………………………………………….………………8

Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2007) ……….……………………………………………………………9

Callano v. Oakwood Park Homes Corp.,
       91 N.J.Super. 105 (App.Div.1966)… ……….…………………………………………17

Charpentier v. Godsil,
      937 F.2d 859 (3d Cir. 1991)…………….……………………………………………...18

Covertech Fabricating, Inc. v. TVM Bldg. Prods.,
       855 F.3d 163 (3d Cir. 2017)……….…………………………………………………...13

Fowler v. UPMC Shadyside,
      578 F.3d 203 (3d Cir. 2009)…………………………………………………………..8, 9

In re Bose Corp., 580 F.3d 1240 (Fed. Cir. 2009) ……………………………………...….13, 14

Liko AB v. Rise Lifts, Inc.,
       625 F. Supp. 2d 250, 2008 U.S. Dist. LEXIS 101542 (E.D. Pa. Dec. 15, 2008)………..9

McNeil Nutritionals, LLC v. Heartland Sweeteners, LLC,
      511 F.3d 350 (3d Cir. 2007)………………………………………………..…………....9

Marshak v. Treadwell, 240 F.3d 184 (3d Cir. 2001) ……………………………………….13, 14

National Amusements, Inc. v. New Jersey Turnpike Authority,
       261 N.J. Super. 468 (1992) …………………………………..………………………...16

Nesselrotte v. Allegheny Energy, Inc.,
       2007 U.S. Dist. LEXIS 79147, 2007 WL 3147038 (E.D. Pa Oct. 25, 2007)…………..17

Rose Art Indus., Inc. v. Swanson,
       235 F.3d 165 (3d Cir. 2000)……………………………………………………………..9

Undefeated, Inc. v. UNCL, LLC,
      2013 U.S. Dist. LEXIS 197995, (C.D. Cal. 2013) ………………………………..…...15
                                           3
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 4 of 19 PageID: 924




Statutes and Rules

Fed. R. Civ. P. 15(a)…..……………………………………………………………………....17
15 U.S.C. § 1119……………………………………………………………………………...14
15 U.S.C. § 1120………………………………………………………………………….13, 14
15 U.S.C. § 1125……………………………………………………………………………….7
15 U.S.C. § 1064(3) ………..………………………………………………………………...13




                                      4
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 5 of 19 PageID: 925




                                 PRELIMINARY STATEMENT


       Defendant Duracell U.S. Operations, Inc., (“Duracell” or “Defendant”) moved to dismiss

the counts II, IV, V and VI of Plaintiff What A Smoke, LLC’s (“WAS”) Complaint. Defendant’s

legal theories and contentions are misplaced, and Defendant’s motion must be dismissed.

       The facts relevant to Defendant Duracell’s infringement of Plaintiff What A Smoke,

LLC’s crown jewel OPTIMUM trademark have been described in detail in Plaintiff’s initial

Complaint, Amended Complaint, and 2nd Amended Complaint, and in the Exhibits thereto.

       However, for the purposes of opposing Defendant’s motion to dismiss, by way of a brief

summary of the relevant facts, please note the following.

       Plaintiff What A Smoke, LLC, has senior common law and federal law trademark rights

in its trademark OPTIMUM, which it has registered with the USPTO and been using in respect

of its Class 9 goods such as “power sources, namely, batteries, battery chargers and AC power

adapters for electronic cigarettes” and Class 34 goods such as “atomizers, tanks, refill cartridges

and liquids for electronic cigarettes”.

       Defendant is trying its hardest in its motion to mischaracterize the nature of Plaintiff’s

company as a mere vaping goods company, and that of its goods being batteries, but not that

kind of batteries, and the seriousness and blatant nature of Defendant’s trademark infringement

of Plaintiff’s senior trademark rights in an identical trademark OPTIMUM in respect of identical

goods – batteries.

       However, there is no escaping the fact that Duracell is infringing What A Smoke, LLC’s

trademark rights of its OPTIMUM trademark that WAS uses and has registered on “batteries”,

by selling Duracell’s own OPTIMUM branded batteries. It is of no consequence that What A

Smoke, LLC’s main line of business is selling vaping devices. What A Smoke, LLC, also sells
                                                 5
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 6 of 19 PageID: 926




replacement batteries for its vaping devices, which replacement batteries are OPTIMUM

branded.

        It is easy to imagine a scenario where an infringing company battery maker could

similarly be infringing senior trademark rights of another company that operates in an industry

different to that of the infringing company, such as, for example, a company that manufactures

and sells smartphones, where such smartphone company would have a Class 9 USPTO

trademark registration for its mark, and where the goods in such trademark registration, and the

goods on which such company would be using its mark, would be portable phones, smartphones,

and batteries therefor. Such possible infringement by the battery making company would be no

less of an infringement just because it would be infringing on the trademark rights not of a AA

battery manufacturer, but those of a personal smartphone maker, that also sells batteries for its

phones, which are an integral part of a phone, just like Plaintiff’s batteries and battery charges

are an integral part of its vaping devices.

        Duracell’s argument that this Honorable Court should somehow disregard Duracell’s

blatant infringement of small business defendant What A Smoke, LLC’s senior trademark rights

in an identical mark – OPTIMUM – in respect of identical goods - batteries, is disingenuous at

best.

        Duracell’s use and attempts to obtain a US trademark registration of its own OPTIMUM

mark on batteries in Class 9, in blatant disregard of WAS’s senior rights in its OPTIMUM

trademark that WAS has been using and has registered in Class 9 in respect of batteries, is the

text book definition of trademark infringement, since WAS also sells consumer products –

vaping devices – that are sold in the same streams of commerce where AA batteries are sold.




                                                  6
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 7 of 19 PageID: 927




       First, the Defendant contends that Plaintiff has not sufficiently alleged “trade dress

infringement" under the Lanham Act. However, this contention ignores the well-pleaded facts in

the Complaint, Amended Complaint, and Second Amended Complaint, that unmistakably show

that Defendant has been violating Plaintiff’s trade dress rights. Specifically, Duracell’s

packaging is too similar to Plaintiff’s packaging to the point of confusion, thus supporting

Plaintiff’s claim of trade dress infringement under the Lanham Act and Defendant’s allegations

and arguments in its Motion to Dismiss do not serve as a basis for dismissal of Plaintiff’s

Lanham Act claim in Count II of Plaintiff’s Complaint, i.e., Trade Dress Infringement/Unfair

Competition, under 15 U.S.C. § 1125.

       Second, Plaintiff has alleged in all three versions of its Complaints with sufficient

particularity Defendant’s fraud on the USPTO. Defendant’s Chief IP Counsel Plaintiff is being

incorrect in its motion to dismiss when it says that that USPTO Examiner “agreed to suspend her

examination of Duracell’s trademark applications”. The USPTO Examiner who is examining

Duracell’s OPTUMUM and DURACELL OPTIMUM applications has in fact rejected both

applications, twice, in Examiner’s Office Actions, on the basis of Plaintiff’s senior OPTIMUM

trademark registrations in Class 9 on identical goods – batteries. It is true that the prosecution

stage of Duracell’s two trademark applications has been suspended pending the resolution of the

present court case, because that is normal USPTO practice to suspend applications pending the

resolution of court disputes related to the trademarks under examination.

       Third, Plaintiff has alleged in sufficient particularity Defendant’s unjust enrichment as a

result of its infringing activities. Defendant, being the number one battery manufacturer

worldwide, with annual revenue calculated in the billions of dollars, has easily been able to flood

the market with its OPTIMUM batteries in the last six months alone since its OPTIMUM battery

                                                  7
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 8 of 19 PageID: 928




launch in July 2019, which OPTIMUM batteries manufactured by Duracell are now sold in many

stores where consumer electronic products are sold, including in small stores such as corner and

grocery stores, in the USA, and where Duracell through its heavy advertising and marketing

efforts of its OPTIMUM batteries has virtually destroyed Plaintiff’s business. Plaintiff, being a

small company, is unable to compete with Duracell to protect its OPTIMUM mark. Defendant

has caused a virtual demise of Plaintiff’s OPTIMUM brand through its shameless infringing

activities.

        Finally, Defendant’s challenges to WAS’s Complaint do not serve as a basis for

dismissal. Thus, Defenant’s motion must be denied in its entirety.

                                            ARGUMENT

I.      Standard On A Motion To Dismiss

        In evaluating a motion to dismiss, a court should accept all facts pleaded in the complaint

as true, and construe those facts in the light most favorable to the plaintiff. Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quotations omitted) ("[C]ourts accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, a plaintiff may be entitled to

relief."). A complaint need only allege a "plausible" claim for relief. Id. at 210-11.        A

complaint is facially plausible if it allows the court to make a "reasonable inference"

that the defendant is liable to the plaintiff. Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

Facial plausibility is not a high standard; the plaintiff need only show more than a "sheer

possibility" that it is entitled to relief. Id. at 678. A court, in evaluating plausibility, should

draw on judicial experience and common sense. Fowler, 578 F.3d at 211.




                                                   8
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 9 of 19 PageID: 929




II.    Plaintiff’s Federal And State Law Claims Are Adequately Pled And Should Not Be
       Dismissed.

       A.      Plaintiff's Complaint Has Sufficiently Alleged Plaintiff’s Protectable Trade
               Dress And Its Violation By Defendant (Counts II and IV)

       Plaintiff has pled Trade Dress Infringement with sufficient particularity in the 2nd

Amended Complaint [¶¶28-46] in order to sustain the Count II in the complaint.

       In Liko AB v. Rise Lifts, Inc., 625 F. Supp. 2d 250, 2008 U.S. Dist. LEXIS 101542 (E.D.

Pa. Dec. 15, 2008), the court dealt with a similar issue, a motion to dismiss by defendant in that

suite of the count containing allegations of trade dress infringement. The court held that a “claim

of trade dress infringement consists of three elements: "(1) the allegedly infringing design is non-

functional; (2) the design is inherently distinctive or has acquired secondary meaning; and (3)

consumers are likely to confuse the source of plaintiff's product with that of defendant's

product." Id. at 10-11, citing McNeil Nutritionals, LLC v. Heartland Sweeteners, LLC, 511 F.3d

350, 357 (3d Cir. 2007). The court held that the revised and expanded allegations of Count II

address the three elements of trade dress infringement, and satisfy the notice pleading

requirements required to survive a Rule 12(b)(6) motion to dismiss under the standard elucidated

in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Id. at 11. The court in Liko said that “trade

dress is "the total image or overall appearance of a product, and includes, but is not limited to,

such features as size, shape, color combinations, texture, graphics, or even a particular sales

technique." (quoting McNeil Nutritionals, 511 F.3d at 357 (quoting Rose Art Indus., Inc. v.

Swanson, 235 F.3d 165, 171 (3d Cir. 2000)). The Court found in Liko that the Plaintiff had pled

the elements of a claim of trade dress infringement and denied Defendants' Motion to Dismiss

Plaintiff’s Count of the complaint containing allegations of trade dress. Id. at 11.




                                                  9
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 10 of 19 PageID: 930




        In this case, similarly, Plaintiff sufficiently identified protectable elements of its trade

 dress, namely, a “predominantly black, brown and gold color scheme packaging, with the word

 “OPTIMUM” appearing horizontally within the horizontal brown portion of the packaging”.

        When compared to Defendant’s very similar packaging color scheme to that of the

 Plaintiff’s, it is clear to an observers such as a consumer that the two respective packages’ color

 schemes are similar and the consumers would be confused as to the origin of both packages.

        The below image, which was already provided in Plaintiff’s 2nd Amended Complaint, on

 Page 6 thereof, and [¶9], illustrates Plaintiff’s distinct non-functional packaging with black

 background and horizontal brown stripe with the mark OPTIMUM displayed horizontally in the

 upper part of the package’s front, next to a very similar thereto Duracell’s packaging design that

 also has a black background and goldish-brownish horizontal line with OPTIMUM appearing

 horizontally in the upper part of the package’s front.

        When comparing the two packages one next to the other, it is quite obvious that both

 packages are similar, and the consumer confusion is likely, and it is respectfully submitted that

 the Plaintiff has established in its complaint that it possesses a distinct protectable trade dress,

 and the question of infringement of such Plaintiff’s trade dress should be reserved for the trier of

 fact in this lawsuit, and that the counts II and IV of Plaintiff’s complaint should not be dismissed

 at this early motion stage.




                                                   10
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 11 of 19 PageID: 931




                                      11
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 12 of 19 PageID: 932




        Plaintiff’s packaging for its cigarette kit (as shown in the above image) has been for

 many years, since 2009, consistently black with a brown and gold portion running horizontally

 across. Such packaging with its distinct black, and brown/gold color scheme and the marks What

 A Smoke and OPTIMUM on it, is recognized by Plaintiff’s customers as the source for high

 quality smoking devices and accessories contained therein. Defendant Duracell’s packaging's

 similar black and gold color scheme and similar positioning of the OPTIMUM mark underneath

 the company name mark is infringing on Plaintiff’s trade dress. Therefore, Plaintiff has a

 colorable trade dress claim against Defendant. The fact that Plaintiff also sells its other products

 in different color packaging does not diminish the fact of Defendant’s infringement of Plaintiff’s

 trade dress as is illustrated in the image, which Plaintiff’s trade dress and infringement thereof by

 the Defendant the Plaintiff has pled with sufficient particularity in the 2nd Amended Complaint.


        B.      Plaintiff has Adequately Pleaded "Fraud on the USPTO" Under the Lanham
                Act (Count VI)

        The Defendant also contends that Plaintiff’s Lanham Act claim of fraud on the USPTO

 should be dismissed because it has failed to sufficiently allege any "fraud" under the Act, and

 that Defendant should be absolved of responsibility for its false statement in the trademark

 application declarations it signed under penalty in its two trademark applications for OPTIMUM

 and DURACELL OPTIMUM that it was not aware of any other person that has the right to use

 the mark so that such use by Duracell would cause confusion, mistake, or deception, just because

 its trademark application have not yet resulted in registration at the USPTO. Duracell may not

 have its trademarks registered at the USPTO, quite rightfully, because Duracell’s two trademark

 applications for DURACELL and DURACELL OPTIMUM are junior to What A Smoke, LLC’s

 senior trademark rights in OPTIMUM, but that does not change the fact that Duracell submitted

                                                  12
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 13 of 19 PageID: 933




 an untruthful statement in its applications declarations that they were allegedly unaware of any

 other parties’ rights in the trademark OPTIMUM, while Duracell was in fact aware of Plaintiff’s

 trademark registrations.

        The Lanham Act provides that a third party may petition for cancellation of a registered

 trademark if the registration was procured by fraud, 15 U.S.C. §§ 1064(3), 1120, a showing that

 must be made by clear and convincing evidence that the "applicant or registrant knowingly

 ma[de] a false, material representation with the intent to deceive the PTO," In re Bose Corp., 580

 F.3d 1240, 1245 (Fed. Cir. 2009); see Marshak v. Treadwell, 240 F.3d 184, 196 (3d Cir. 2001).

 That intent to deceive can be inferred from indirect or circumstantial evidence, In re Bose Corp.,

 580 F.3d at 1245, indicating that "the registrant actually knew or believed that someone else had

 a right to the mark," Marshak, 240 F.3d at 196.

        In Covertech Fabricating, Inc. v. TVM Bldg. Prods., 855 F.3d 163 (3d Cir. 2017), the US

 Court of Appeals was faced with a situation not dissimilar to the facts at hand, where the

 President of the defendant company in that suit, attested in connection with TVM's petition to

 register its ULTRA mark that "he believed no other person, firm, corporation, or association

 ha[d] the right to use the mark," a statement he made under penalty of perjury, just as Duracell

 made a similar statement in its own two applications. The Court of Appeals held that the District

 Court was entirely justified in finding defendant company President's testimony at trial not

 credible and in concluding that, "[i]n light of Mr. Boulding's prior interactions with Covertech,

 he must have known or believed that Covertech had a right to use the mark." While Boulding

 asserted his statement was a mere mistake, the District Court astutely observed, first, that TVM

 was aware on the date of its PTO application that Covertech had recently registered the ULTRA

 mark in Canada, and second, that Covertech continued to sell ULTRA in the United States at that

                                                   13
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 14 of 19 PageID: 934




 time, placing the companies in direct competition. Deferring to the District Court's credibility

 findings, which are fully supported by the record, the Appellate Court perceived no error in the

 District Court's determination that defendant company’s President subjectively intended to

 deceive the PTO, (citing In re Bose Corp., 580 F.3d at 1245; Marshak, 240 F.3d at 196,) and

 concluding that defendant TVM obtained registration of the ULTRA mark through fraud.

         Discovery has shown that Defendants counsel was clearly aware of Plaintiff’s

 OPTIMUM marks and federal trademark registrations therefor prior to filing their OPTIMUM

 and DURACELL OPTIMUM trademark applications, as Defendant had conducted a full,

 complete, and all encompassing trademark search covering the USA, which identified Plaintiff’s

 OPTIMUM marks prior to Defendant’s filing their OPTIMUM trademark applications.

 Defendant filed its trademark applications with full knowledge of the senior rights of Plaintiffs’

 trademark registrations. Fraudulent statements by legal counsel for Defendant who signed the

 applications declarations for submission to the USPTO when filing the trademark applications

 should be discouraged and addressable at any stage of a proceeding, and should have

 consequences for parties that make them. Moreover, if Defendant somehow later obtains

 registrations for their marks in the future, is it then left to Plaintiff to come back to the Court for

 another ruling on the fraud issue? In the meantime, the Plaintiff has gone to a great expense to

 defend its rights against infringement of its marks by Duracell, both in the current lawsuit and in

 defending Duracell’s dubious cancellation proceedings that it has instituted against Plaintiff’s

 OPTIMUM trademark registrations at the USPTO, in order to jam through Defendant’s own

 OPTIMUM marks, which trademark infringement Defendant should not have committed in the

 first place, knowing of Plaintiff’s prior trademark rights in OPTIMUM, or should not be allowed




                                                   14
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 15 of 19 PageID: 935




 to continue to be committing trademark infringement on the Plaintiff’s rights for at least six

 months straight now.

        Even if one were to agree that a federal court does not have jurisdiction over a pending

 federal trademark application, as opposed to a federal trademark registration, as per 15 U.S.C. §

 1120, and pursuant to 15 U.S.C. § 1119, however, this court still has jurisdiction over the parties

 to the lawsuit. Therefore, even if one were to assume that the court cannot order the USPTO to

 abandon the infringing application(s), the court can certainly order the infringing party to

 expressly abandon its trademark application(s), including for the reasons of alleged fraud. In one

 decision, the Court of Appeals for the Ninth Circuit affirmed an order issued by the District of

 Nevada requiring a party to abandon its trademark application: “The district court did not abuse

 its discretion by ordering the parties to withdraw any pending trademark applications relating to

 the Airs family of trademarks”. See Airs Fragrance Prods. v. Clover Gifts, Inc., 395 Fed. Appx.

 482, 485 (9th Cir. 2010). Further, in Undefeated, Inc. v. UNCL, LLC, 2013 U.S. Dist. LEXIS

 197995, *5 (C.D. Cal. 2013), the district court held similarly that “because the Court possesses

 jurisdiction over the action and the parties, the Court could fashion a remedy … even if the Court

 may otherwise lack jurisdiction over the Amended Counterclaim’s declaratory judgment claim

 because it involves a pending application rather than a registration. Specifically, … the Court

 could order Undefeated to withdraw its pending [ ] applications.” Id. at 5.

        In this case, Defendant wants to be saved by the fact that it has not managed to obtain a

 trademark registration, all the while violating Plaintiff’s senior trademark rights, because 15

 U.S.C. § 1120 requires that infringer’s trademarks be registered in order for a fraud on the

 USPTO claim to be sustained. However, Defendant did submit a bad faith, fraudulent statement




                                                 15
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 16 of 19 PageID: 936




 to the USPTO all the same, when filing the trademark applications, registration or no

 registration.

         It seems that the law’s reach has been unduly limited, giving cover to infringers whose

 marks have not proceeded to registration.

         It is a bad public policy when infringers like Duracell can continue to be allowed to

 disregard senior trademark rights of others like Plaintiff, to act with impunity, and to be allowed

 to select and apply for registration of trademarks identical to those of existing registered senior

 trademarks of others, like Plaintiff’s, in respect of identical goods (batteries in this case), causing

 serious and potentially fatal damage to the senior trademark owners, their trademarks, and to

 their businesses.

         However, as mentioned above, this Honorable Court does have jurisdictions over the

 parties to this lawsuit, and over this action, and the Court could order, as a remedial action in this

 lawsuit, that Duracell withdraw its two pending USPTO trademark applications for OPTIMUM

 and DURACELL OPTIMUM. Therefore, the fraud claim in Plaintiff’s complaint must be

 sustained.

         C.      Plaintiff Adequately Pled Unjust Enrichment (Count V)

         Plaintiff has adequately asserted unjust enrichment by Defendant in Paragraphs 72 and 73

 of the 2nd Amended Complaint.

         Under New Jersey law, unjust enrichment is the basis for a claim of quasi-contractual

 liability. National Amusements, Inc. v. New Jersey Turnpike Authority, 261 N.J. Super. 468,

 478, 619 A.2d 262, 1992 N.J. Super. LEXIS 466 (1992). The court in National Amusements

 said that the duty which forms the foundation of a quasi-contractual obligation rests on the

 equitable principle that a person shall not be allowed to enrich himself at the expense of another.

                                                   16
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 17 of 19 PageID: 937




 Id. At 478 (citing Callano v. Oakwood Park Homes Corp., 91 N.J.Super. 105, 108, 219 A.2d 332

 (App.Div.1966)). To recover on a theory of quasi-contract, plaintiff must prove that the

 defendants were "enriched, … received a benefit, and that retention of the benefit without

 payment therefor would be unjust." Id. at 478 (citing Callano at 109, 219 A.2d 332.)

        In the present case, Defendant has clearly enriched itself due to its infringement of

 Plaintiff’s OPTIMUM trademark. In fact, the limited discovery that Defendant has requested as a

 result of Plaintiff’s having filed a Motion for Preliminary Injunction in this case, has already

 shown that Defendant has been realizing vast amounts of profits through the sales of its

 infringing OPTIMUM product in the United States alone, all in violation of Plaintiff’s senior

 trademark rights in the OPTIMUM trademark. To allow Defendant to continue infringing on

 Plaintiff’s trademark in violation of Plaintiff’s senior trademark rights, while continuing to profit

 immensely from the opportunity to use OPTIMUM trademark with impunity, would be unjust, in

 accordance with New Jersey law, as discussed above.

        D.      Leave To Amend Counts II, IV, V and VI Of The Complaint

        If the Court deems any of the above Counts to be defective, then Plaintiff respectfully

 asks this Court to allow Plaintiff to amend the Complaint in order to amend said Counts and to

 present them in more particularity to the Court’s satisfaction, as allowed per Fed. R. Civ. P.

 15(a), which provides that leave to amend a pleading shall be freely given when justice so

 requires. Fed. R. Civ. P. 15(a). This liberal amendment philosophy limits the district court's

 discretion to deny leave to amend. Nesselrotte v. Allegheny Energy, Inc., 2007 U.S. Dist. LEXIS

 79147, 2007 WL 3147038 (E.D. Pa Oct. 25, 2007). Motions to amend pleadings should be

 liberally granted, and leave to amend must generally be granted unless equitable considerations

 render it otherwise unjust. Id. at 6. Unless the opposing party will be prejudiced, leave to amend

                                                  17
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 18 of 19 PageID: 938




 should generally be allowed." Charpentier v. Godsil, 937 F.2d 859, 864 (3d Cir. 1991).

 Defendant the trademark infringer in this lawsuit will not be prejudiced by allowing Plaintiff to

 amend the pleadings, especially where Counts I and III in the complaint are unopposed and

 remain in the complaint, and therefore, there will be little detriment to the Defendant if it is

 forced to defend itself on six counts as opposed to two.

                                       III.    CONCLUSION

        It is respectfully submitted that the Court should not dismiss Counts II, IV, V and VI of

 Plaintiff’s complaint for the reasons listed above.

        At the very least, if the Court deems any of the above Counts to be defective, then it is

 respectfully requested that the Court allow Plaintiff to amend said Counts and to present them in

 more particularity.



                                                                Respectfully submitted,

        Dated: January 7, 2020                              By: /Sergei Orel/

                                                                Sergei Orel
                                                                Gearhart Law LLC
                                                                41 River Road,
                                                                Summit, NJ 07901
                                                                Tel: 908-273-0700
                                                                Attorneys for Plaintiff




                                                  18
Case 2:19-cv-16657-JMV-JAD Document 47 Filed 01/07/20 Page 19 of 19 PageID: 939




                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and complete copy of the foregoing letter application was served on

 Defendant c/o its counsel, Rob Phillips, Esq., by ECF on this 7th day of January 2020, at the email

 address of record with the Court:

                            James T. Hultquist (admitted pro hac vice)
                                 10 S. Wacker Drive, 40th Floor
                                    Chicago, IL 60606-7507
                                   jhultquist@reedsmith.com

                             Robert N. Phillips (admitted pro hac vice)
                                  101 Second Street, Suite 1800
                                 San Francisco, CA 94105-3659
                                   robphillips@reedsmith.com

                                           Melissa A. Geist
                                         REED SMITH LLP
                                      136 Main Street, Suite 250
                                      Princeton Forrestal Village
                                     Princeton, New Jersey 08540
                                        mgeist@reedsmith.com




                                                ___/Sergei Orel/___
                                                   Sergei Orel




                                                 19
